DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 	Applicants previously canceled claims 4-5, 8, 16, 27, 31-32, 34, 36, 39, and 44.  Claims 17-23, 28-30, 33, 35, 37-38, 40-43, and 45-51 remain withdrawn from further consideration as being drawn to a nonelected invention.  Applicants amend claims 10 and 52.  Claims 1-3, 6-7, 9-15, 24-26, and 52 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed December 28, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application Nos. 62/245,270; 62/296,548; 62/376,367; and 62/376,382, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The application fails to provide support for the claims under examination, since there is no disclosure therein of a Type VI-B CRISPR-Cas composition, or a Type VI-B CRISPR-Cas composition comprising an accessory protein, such as csx27 or csx28.  Therefore, claims 1-3, 6-7, 9-15, 24-26, and 52 are drawn to Type VI-B CRISPR-Cas compositions, as well as Type VI-B CRISPR-Cas compositions comprising an accessory protein, such as csx27 and/or csx28, and are deemed to have a priority date of October 21, 2016, which is the filing date of PCT Patent Application No. PCT/US2016/058302, to which the instant application claims priority.  

Claim Objections
Claims 7, 10, and 12-13 objected to because of the following informalities:  
At claim 7, line 3, “hybridized” should be changed to “hybridizes.”
At claim 10, each of the genus and species names listed in the claim should be italicized.
At claim 12, line 2, “the functional domain cleaves” should be changed to “the one or more functional domains cleave.”
At claim 13, line 2, “the functional domain modifies” should be changed to “the one or more functional domains modify.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is drawn to bacteria from which the Type VI-B CRISPR-Cas effector protein is obtained.  The application discloses bacterial species and cells 10 that are encompassed by the definitions for biological material set forth in 37 C.F.R. § 1.801.  Because it is apparent that this biological material is essential for practicing the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be known and readily available to the public as detailed in 37 C.F.R. §§ 1.801 through 1.809.  
It is unclear whether this biological material is known and readily available to the public or that the written instructions are sufficient to reproducibly construct this biological material from starting materials known and readily available to the public.  Accordingly, availability of such biological material is deemed necessary to satisfy the enablement provisions of 35 U.S.C. § 112.  If this biological material is not obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological material.  In order for a deposit to meet all criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicants or assignee must provide assurance of compliance with provisions of 37 C.F.R. §§ 1.801-1.809, in the form of a declaration or applicant's representative must provide a statement.  The content of such a declaration or statement is suggested by the enclosed attachment.  Because such deposit will not have been made prior to the effective filing date of the instant application, applicant is required to submit a verified statement from a person in a position to corroborate the fact, which states that the biological material which has been deposited is the biological material specifically identified in the application as filed (37 C.F.R. § 1.804).  Such a statement need not be verified if the person is an agent or attorney registered to practice before the Office.  Applicant is also reminded that the specification must contain reference to the deposit, including deposit (accession) number, date of deposit, name and address of the depository, and the complete taxonomic description.  A statement that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon granting of a patent is also required.
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

A declaration by applicant or assignee, or a statement by applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection or rejection based on a lack of availability of biological material.  Such a declaration:

                                1.  Identifies declarant.

                                2.  States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.  (See 37 C.F.R. § 1.803).

                                3.  States that the deposited material has been accorded a specific (recited) accession number.

                                4.  States that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of the patent.  (See 37 C.F.R. § 1.808(a)(2)).

                                5.  States that the material has been deposited under conditions that assure that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 C.F.R. § 1.14 and 35 U.S.C. § 122.  (See 37 C.F.R. § 1.808(a)(1)).

                                6.  States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit or for the enforceable life of the patent, whichever period is longer.  See 37 C.F.R. § 1.806).

                                7.  That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true; and further, that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure (e.g., see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository, and the complete taxonomic description.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 10, it is not clear whether the accession number information set forth in the parentheses is intended to be a claim limitation or not.  
	At claim 14, lines 3-4, it is not clear to where or to what the epigenetic modifier or transcriptional/translational activation or repression signal is delivered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,174,515. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘515 patent claims systems for detecting a target sequence using a CRISPR complex, and the instant application claims a composition comprising a Cas13 CRISPR effector protein and a guide sequence.  Since both the ‘515 patent and the instant application claim a composition comprising a Type VI (Cas13) CRISPR effector protein and a guide RNA, the claims are not deemed to be patentably distinct.  It is noted that claim 1 of the ‘515 patent does not specify any subtypes of the Cas13 system.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,104,937. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘937 patent claims systems for detecting a target sequence using a CRISPR complex, and the instant application claims a composition comprising a Cas13 CRISPR effector protein and a guide sequence.  Since both the ‘937 patent and the instant application claim a composition comprising a Type VI (Cas13) CRISPR effector protein and a guide RNA, the claims are not deemed to be patentably distinct.  It is noted that claim 1 of the ‘937 patent does not specify any subtypes of the Cas13 system.

Claims 1, 6-7, 9-14, 24-26, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-89, 91, and 100-105 of copending Application No. 15/844,530 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘530 application claims methods of modifying a target sequence using a Type VI CRISPR complex, and the instant application claims a composition comprising a Type VI-B CRISPR complex.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘530 application’s method could be carried out using the Type VI-B CRISPR complex of the instant application.  It is noted that claims 82-89, 91, and 100-105 of the ‘530 application do not specify any subtypes of the Type VI CRISPR-Cas system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 9-14, 24-26, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/285,128 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘128 application claims systems for detecting a target sequence using a CRISPR complex, and the instant application claims a composition comprising a Type VI-B CRISPR complex.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘128 application’s systems could be used in the composition and delivery system of the CRISPR (Cas13b) complex of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 9-14, 24-26, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of copending Application No. 16/450,699 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘699 application claim compositions for modifying a target sequence using a Type VI CRISPR complex.  Since both the ‘699 application and the instant application claim a composition comprising a Type VI CRISPR effector protein and nucleic acid components (a guide RNA), the claims are not deemed to be patentably distinct.  It is noted that claims 1-2 and 7 of the ‘699 application do not specify any subtypes of the Type VI CRISPR-Cas system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 9-14, 24-26, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/450,852 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘852 application claims methods of targeting a target sequence using a Type VI CRISPR complex, and the instant application claims a composition comprising a Type VI-B CRISPR complex.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘852 application’s method could be carried out using the Type VI-B CRISPR complex of the instant application.  It is noted that claims 1-2 of the ‘852 application do not specify any subtypes of the Type VI CRISPR-Cas system.

Claims 1, 6-7, 9-14, 24-26, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-15, 23, and 25 of copending Application No. 16/493,464 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘464 application claims compositions and delivery systems for modifying a target sequence using a Cas13b CRISPR complex.  Since both the ‘464 application and the instant application claim a composition comprising a Cas13b (Type VI-B) CRISPR effector protein and a guide RNA, the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 9-14, 24-26, and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-64 of copending Application No. 16/604,724 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘724 application claims compositions and delivery systems for modifying a target sequence using a Cas13b CRISPR complex.  Since both the ‘724 application and the instant application claim a composition comprising a Cas13b (Type VI-B) CRISPR effector protein and a nucleic acid component (a guide RNA), the claims are not deemed to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/629,310 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘310 application claims a Type VI CRISPR system comprising a Type VI CRISPR-Cas effector protein and a guide RNA and the instant application claims a composition comprising a Type VI-B CRISPR complex.  Since both the ‘310 application and the instant application claim a composition comprising a Type VI effector protein and a guide RNA, the claims are not deemed to be patentably distinct.  It is noted that claim 1 of the ‘310 application does not specify any subtypes of the Type VI CRISPR-Cas system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of copending Application No. 17/241,382 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘382 application claims a diagnostic device comprising a Cas13 effector protein and a guide RNA and the instant application claims a composition comprising a Type VI-B CRISPR complex, which encompasses Cas 13 effector proteins.  Since both the ‘382 application and the instant application claim a composition comprising a Cas13 effector protein and a guide RNA, the claims are not deemed to be patentably distinct.  It is noted that claim 31 of the ‘382 application does not specify any subtypes of the Cas13 effector protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	Regarding the non-statutory double patenting rejections over U.S. Patent No. 11, 060,115 and U.S. Patent Application Nos. 15/450,825; 16/310,577; 16/626,396, Applicants’ assertion that the instantly claimed Type VI-B CRISPR-Cas systems are structurally different from other Type VI CRISPR-Cas systems, such as C2c2 (Cas 13a) (a Type VI-A CRISPR-Cas system) and Cas13c (a Type VI-C CRISPR-Cas system) has been fully considered.  This assertion is deemed to be persuasive, and the rejections over the ‘115 patent and the ‘825, ‘577, and ‘396 applications are withdrawn.

	Regarding the non-statutory double patenting rejections over U.S. Patent Application Nos. 15/844,530; 16/450,699; and 16/450,852, it is noted that, while Applicants’ argument regarding the differences between the types of CRISPR Type VI effector proteins, the claims over which the instant claims are rejected do not specify the CRISPR Type VI subtypes.  Therefore, these rejections are maintained.

 	Regarding the non-statutory double patenting rejections over U.S. Patent Application Nos. 16/285,128; 16/604,724; 16/626,396; it is noted that, while directed to Type VI-B CRISPR-Cas effector proteins, these applications have later filing dates than the instant application.  These rejections will be withdrawn at the time any allowable subject matter is indicated in the instant application.

	In addition, new non-statutory double patenting rejections over U.S. Patent Nos. 11,104,937 and 11, 174,515 and U.S. Patent Application Nos.16/629,310 and 17,241,382 are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636